    Case 1:14-cv-01254-SHS-OTW Document 389 Filed 04/27/20 Page 1 of 12



Mark J. Rosenberg
Debra Bodian Bernstein
Joel H. Rosner
TARTER KRINSKY & DROGIN LLP
1350 Broadway
New York, New York 10018
Telephone: 212-216-8000
Facsimile: 212-216-8001
mrosenberg@tarterkrinsky.com
dbernstein@tarterkrinsky.com
jrosner@tarterkrinsky.com

Attorneys for Defendants Hybrid Promotions, LLC,
Jarrod Dogan, Gavin Dogan, Jeff Caldwell,
and Retailer Defendants


                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK



 THE FASHION EXCHANGE LLC,
                                              No. 1:14-cv-01254 (SHS)
                       Plaintiff,

               v.

 HYBRID PROMOTIONS, LLC, et al.,

                       Defendants.




        DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO
   PLAINFIFF’S MOTION PURSUANT TO RULE 56(D) FOR A STAY OR DENIAL
      OF DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
           Case 1:14-cv-01254-SHS-OTW Document 389 Filed 04/27/20 Page 2 of 12



                                                       TABLE OF CONTENTS

                                                                                                                                        Page

I.         PRELIMINARY STATEMENT ............................................................................................ 1

II.        ARGUMENT .......................................................................................................................... 1

      A.        Plaintiff Failed to Make a Proper Rule 56(d) Motion ......................................................... 1

      B.        None of Plaintiff’s Requested Discovery Justifies Staying or Denying
                Defendants’ Summary Judgment Motion ........................................................................... 2

           1.        Plaintiff is Barred from Seeking the Depositions of Shapiro and Dogan ....................... 3

           2.        Plaintiff Has Waived Further Discovery From the Retailer Defendants ........................ 5

           3.        Plaintiff Failed to Request Time for Experts .................................................................. 6

                a)      Rule 56(d) Does Not Apply to Expert Opinions ......................................................... 6

                b)      Plaintiff Has Not Shown What Facts It Experts Would Provide ................................ 7

                c)      Plaintiff Has Not Requested Time to Retain Experts ................................................. 8

III.            CONCLUSION ................................................................................................................... 9




                                                                          i
      Case 1:14-cv-01254-SHS-OTW Document 389 Filed 04/27/20 Page 3 of 12



                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)

Cases

Ass’n of Car Wash Owners, Inc. v. City of New York,
   911 F.2d 74 (2d Cir. 2018).........................................................................................................2

Lunts v. Rochester City Sch. Dist.,
   515 F. App’x 11 (2d Cir. 2013) .....................................................................................1, 4, 7, 8

Meloff v. N.Y. Life Ins. Co.,
   51 F.3d 372 (2d Cir. 1995).........................................................................................................1

Paddington Partners v. Bouchard,
   34 F.3d 1132 (2d Cir. 1994)...............................................................................................2, 4, 8

U.S. v. Quintieri,
   306 F.2d 1217 (2d Cir. 2002).....................................................................................................4

Other Authorities

Federal Rules of Civil Procedure Rule 56(d) ......................................................................... passim




                                                                  ii
       Case 1:14-cv-01254-SHS-OTW Document 389 Filed 04/27/20 Page 4 of 12



I.        PRELIMINARY STATEMENT

          Plaintiff’s motion under Rule 56(d) of the Federal Rules of Civil Procedure to stay or deny

Defendants’ motion for partial summary judgment should be denied as it is deficient both

procedurally and on the merits. As a threshold matter, Plaintiff failed to properly make the motion,

and the case law holds that the failure to follow the requirements for making a Rule 56(d) motion

is, on its own, a sufficient reason to deny the motion without regard to its merits. Even if the Court

considers the motion’s merits, the motion should be denied because Plaintiff (i) waived its

opportunity to seek the discovery it requests, (ii) failed to timely request the discovery, (iii) is

remaking a request for discovery that was previously denied, which denial is law of the case, and

(iv) fails to show what facts it reasonably expects to obtain through discovery would require the

denial of Defendants’ summary judgment motion.

II.       ARGUMENT

          A.      Plaintiff Failed to Make a Proper Rule 56(d) Motion

          “A party resisting summary judgment on the ground that it needs additional discovery in

order to defeat the motion must submit an affidavit pursuant to Federal Rule of Civil Procedure

56(d) (formerly Rule 56(f)), showing: ‘“(1) what facts are sought and how they are to be obtained,

(2) how those facts are reasonably expected to create a genuine issue of material fact, (3) what

effort affiant has made to obtain them, and (4) why the affiant was unsuccessful in those efforts.”’

Lunts v. Rochester City Sch. Dist., 515 F. App’x 11, 13 (2d Cir. 2013) (quoting Meloff v. N.Y. Life

Ins. Co., 51 F.3d 372, 375 (2d Cir. 1995)).1 “The failure to file a Rule 56(d) affidavit sufficiently

explaining the need for additional discovery ‘is itself sufficient grounds to reject a claim that the

opportunity for discovery was inadequate.’” Lunts, 515 F. App’x at 14 (quoting Paddington



1
    The 2010 amendments to the Federal Rules of Civil Procedure renumbered Rule 56(f) as Rule 56(d).
     Case 1:14-cv-01254-SHS-OTW Document 389 Filed 04/27/20 Page 5 of 12



Partners v. Bouchard, 34 F.3d 1132, 1137 (2d Cir. 1994)). Plaintiff’s motion is missing the

required affidavit or declaration.

        Plaintiff is apparently aware that an applicant for Rule 56(d) relief must submit an affidavit

or declaration outlining the basis for its request: it quotes the Second Circuit’s recent reiteration of

that requirement in Ass’n of Car Wash Owners, Inc. v. City of New York, 911 F.2d 74, 83-84 (2d

Cir. 2018). (ECF 381, at 5.) Yet, Plaintiff has not submitted an affidavit or declaration to support

its Rule 56(d) motion. Instead, as Plaintiff states in its Notice of Motion, the entirety of Plaintiff’s

application for Rule 56(d) relief is contained in its memorandum of law. (ECF 383; ECF 381 at 5,

12-16, 27-33.) This is inadequate as a matter of law. Paddington Partners v. Bouchard, 34 F.3d

1132, 1137 (2d Cir. 1994) (affirming the district court’s denial of a Rule 56(d) application because

the movant failed to submit a supporting affidavit and instead made the application in a

memorandum of law).

        For this reason alone, Plaintiff’s Rule 56(d) motion should be denied.

        B.      None of Plaintiff’s Requested Discovery Justifies
                Staying or Denying Defendants’ Summary Judgment Motion

        Even if the Court considers the merits of Plaintiff’s improper Rule 56(d) motion, the motion

still should be denied because Plaintiff has not identified any discovery that requires the stay or

denial of Defendants’ motion for partial summary judgment. Instead, Plaintiff seeks discovery that

it waived, that it did not timely request, or that Magistrate Judge Wang has denied, and Plaintiff

also has failed to set forth the facts it would obtain from the requested discovery.

        Plaintiff’s memorandum of law identifies five areas of discovery that it claims to need to

oppose the motion for summary judgment: (i) the depositions of Brad Shapiro and Gavin Dogan,

two of Defendant Hybrid Promotions, LLC’s (“Hybrid”) former officers, concerning Hybrid’s




                                                   2
     Case 1:14-cv-01254-SHS-OTW Document 389 Filed 04/27/20 Page 6 of 12



alleged willfulness (ECF 381, at 4, 14-15); (ii) discovery from the Retailer Defendants2 concerning

Hybrid’s alleged willfulness (Id. at 15-16); (iii) discovery from the Retailer Defendants concerning

the Retailer Defendants’ alleged willfulness (Id. at 29-33); (iv) an expert opinion concerning

Plaintiff’s claim for its lost profits damages (Id. at 12-13); and (v) an expert opinion concerning

Plaintiff’s claim for reasonable royalty (Id. at 27-28.)

               1.      Plaintiff is Barred from Seeking the Depositions of Shapiro and Dogan

       The depositions of Brad Shapiro and Gavin Dogan are not a reason to stay or deny

Defendants’ motion. Plaintiff’s request to take those depositions was already denied.

       Plaintiff acknowledges that Magistrate Judge Wang ruled against its request for these

depositions but claims that it has filed a pending objection to that ruling with the Court. (ECF 381

at 14-15). Not so. On April 9, 2019, Magistrate Judge Wang denied Plaintiff’s motion to compel

Gavin Dogan’s and Brad Shapiro’s depositions, holding that the requests for the depositions were

both untimely and unnecessary, and Plaintiff expressly declined to seek reconsideration of that

decision. (ECF 305; (ECF 308, at 3 n.2; ECF 347, at 3-4.) Untimely, because Plaintiff had years

to seek the depositions of Shapiro and Dogan—Dogan is a named defendant—and because, though

Plaintiff claimed it needed the depositions to remedy claimed inadequacies in the testimony of

Hybrid’s Rule 30(b)(6) witnesses in November 2018, Plaintiff had not sought those depositions

until January 2019, long after the close of discovery. (ECF 305, at 1-4.) Unnecessary, because

Hybrid’s Rule 30(b)(6) witnesses had testified adequately as to the state of the company’s

knowledge and Plaintiff had not demonstrated any reason to believe that Dogan and Shapiro would

testify any differently from the Rule 30(b)(6) witnesses. (Id.)




2
 The “Retailer Defendants” are all the active corporate defendants in this matter other than Hybrid
and Sears Brands, LLC.
                                                  3
     Case 1:14-cv-01254-SHS-OTW Document 389 Filed 04/27/20 Page 7 of 12



       Plaintiff did not file an objection to that decision. (ECF 347, at 3-4.) Thus, the Magistrate

Judge’s decision holding that the depositions are unnecessary and untimely is now law of the case,

the doctrine which provides “that when a court has ruled on an issue, that decision should generally

be adhered to by that court in subsequent stages in the same case . . . unless cogent and compelling

reasons militate otherwise.” U.S. v. Quintieri, 306 F.2d 1217, 1225 (2d Cir. 2002) (internal

quotations omitted). Plaintiff has not identified any reason to deviate from Judge Wang’s decision,

let alone the “cogent and compelling reasons” required to ignore decisions that are law of the case.

       Seeking a second bite at the apple, Plaintiff moved on May 2, 2019 to reopen discovery for

the purpose of taking those depositions. Plaintiff has, as it says, objected to Judge Wang’s

November 15, 2019 decision denying this motion. But as set forth in Hybrid’s opposition to that

objection, ECF 347, Plaintiff’s objection should be denied.

       Even if Plaintiff’s request to take the depositions of Dogan and Shapiro had not already

been denied and become law of the case, the instant motion should still be denied. Plaintiff has

failed to set forth “(1) what facts are sought and how they are to be obtained, [and] (2) how those

facts are reasonably expected to create a genuine issue of material fact.” Lunts, 515 F. App’x at

13. While Plaintiff has identified the questions it intends to ask Dogan and Shapiro, Plaintiff says

nothing about the facts it expects to obtain from those witnesses and how those facts will create a

triable issue of fact that requires the denial of Defendants’ summary judgment motion. See ECF

381, at 14-15. “A court can reject a request for discovery, even if properly and timely made through

a Rule 56(f) affidavit, if it deems the request to be based on speculation as to what potentially

could be discovered.” Paddington Partners, 34 F.3d at 1138. “Rule 56(f) is not a shield against all

summary judgment motions. Litigants seeking relief under the rule must show that the material

sought is . . . [not] speculative and a bare assertion that the evidence supporting a plaintiff's



                                                 4
     Case 1:14-cv-01254-SHS-OTW Document 389 Filed 04/27/20 Page 8 of 12



allegation is in the hands of the defendant is insufficient to justify a denial of a motion for summary

judgment under Rule 56(f).” Id. (quotations omitted).

       Accordingly, because Plaintiff’s request to depose Dogan and Shapiro has already been

denied, and because Plaintiff has failed to set forth the facts it would obtain from those depositions

that would defeat Defendants’ motion for partial summary judgment, Plaintiff’s motion to stay or

deny summary judgment so that it can depose Gavin Dogan and Brad Shapiro should be denied.

               2.      Plaintiff Has Waived Further Discovery From the Retailer Defendants

       At the parties’ conference on January 21, 2020, Plaintiff requested leave to take discovery

of the Retailer Defendants. (Declaration of Mark J. Rosenberg in Opposition, dated April 27, 2020

(“Rosenberg Decl.”), Ex. A, at Tr. 29-33.) Magistrate Judge Wang granted the request to the extent

of directing Plaintiff and Defendants to meet and confer regarding the Retailer Defendant

discovery and told the parties to submit a joint letter to the Court by February 21, 2020 to describe

the discovery Plaintiff wanted to obtain from the Retailer Defendants, why it needed that

discovery, whether it previously had the opportunity to obtain that discovery, and if so, why

Plaintiff had not previously obtained that discovery. (Id. at Tr. 33-38.) However, by letter dated

February 21, 2020, Plaintiff informed Magistrate Judge Wang that it was not pursuing discovery

from the Retailer Defendants. (Rosenberg Decl., Ex. B.) In view of Plaintiff’s intentional and

voluntary waiver of discovery from the Retailer Defendants—made after it was on notice of the

nature of the summary judgment motion Defendants intended to make—Plaintiff cannot now seek

to stay or deny Defendants’ motion for summary judgment on the ground that it needs to obtain

discovery from the Retailer Defendants.

       Plaintiff’s Rule 56(d) motion should be denied even if Plaintiff’s February 21 withdrawal

of its request for discovery from the Retailer Defendants is not deemed to have waived that

discovery. First, as with Plaintiff’s request to obtain the depositions of Dogan and Shapiro, Plaintiff
                                                  5
     Case 1:14-cv-01254-SHS-OTW Document 389 Filed 04/27/20 Page 9 of 12



has identified the questions it would ask the Retailer Defendants but it has not set forth the facts it

expects to obtain or how those facts would create a genuine issue of material fact sufficient to

defeat Defendants’ motion for summary judgment. See ECF 381, at 15-16. Second, a substantial

part of this branch of Plaintiff’s Rule 56(d) motion is directed at a non-existent motion: Plaintiff

asks the Court to stay or deny the part of Defendants’ motion that Plaintiff says is for partial

summary judgment on the ground that the Retailer Defendants did not act willfully. (ECF 381, at

29-33.) But Defendants have not made such a motion. Defendants have moved for partial summary

judgment in favor of the Retailer Defendants only on the grounds that Plaintiff cannot recover its

actual damages or reasonable royalties from them under the Lanham Act and that Plaintiff cannot

recover from the Retailer Defendants on its New York State common-law unfair competition

claim. (ECF 376, at 2, 23-24.)

       Accordingly, the Court should deny Plaintiff’s Rule 56(d) motion to stay or deny

Defendants’ summary judgment motion so that it can take discovery from the Retailer Defendants.

               3.      Plaintiff Failed to Request Time for Experts

       Plaintiff cannot oppose summary judgment on the ground that it has not yet presented

expert opinions when Plaintiff did not previously request time to do so or make any effort to obtain

those opinions.

                       a)      Rule 56(d) Does Not Apply to Expert Opinions

       As a threshold matter, Plaintiff cannot use Rule 56(d) to delay or deny Defendants’

summary judgment on the ground that Plaintiff wants to exchange expert opinions. By its own

terms, Rule 56(d) applies only where “a nonmovant shows by affidavit or declaration that, for

specified reasons, it cannot present facts essential to justify its opposition” (emphasis added). Fed.

R. Civ. P. 56(d). Defendants are not aware of a single court that has applied Rule 56(d) to give

Plaintiff time to obtain expert opinions, particularly where Plaintiff does not identify any facts that

                                                  6
    Case 1:14-cv-01254-SHS-OTW Document 389 Filed 04/27/20 Page 10 of 12



are currently not available for the expert to review. Plaintiff does not assert, much less by affidavit

or declaration, that there are facts it cannot present regarding its lost profits or reasonable royalty

claims. Plaintiff states only that it needs time to retain experts to address its claims. See ECF 381,

at 12-13, 27-29. Therefore, Rule 56(d) does not apply to Plaintiff’s request to obtain experts

because Plaintiff is not seeking any additional facts.

                       b)      Plaintiff Has Not Shown What Facts It Experts Would Provide

       “A party resisting summary judgment on the ground that it needs additional discovery in

order to defeat the motion” must show, among other things, “(1) what facts are sought and how

they are to be obtained, [and] (2) how those facts are reasonably expected to create a genuine issue

of material fact.” Lunts, 515 F. App’x at 13. Plaintiff asserts that it will produce an expert report

that “show[s] that it lost profits,” but it does not identify what loss that expert will show or what

facts the expert will use to determine that loss. (ECF 381, at 12-13.) As set forth at greater length

in Defendants’ moving and reply papers on their motion for partial summary judgment, all of

Plaintiff’s financial and royalty records which could supposedly show Plaintiff’s purported

damages have been destroyed, something for which Plaintiff and its counsel were sanctioned. See

ECF 376, 348. As there is nothing for an expert to review concerning Plaintiff’s alleged lost profits

or royalties, or the value of Plaintiff’s marks, that expert’s report will not avail Plaintiff in its

opposition to Defendants’ summary judgment motion.

       Plaintiff similarly has not identified what its expert on reasonable royalty will report or,

given the wholesale destruction of Plaintiff’s financial and royalty documents, what facts its expert

on reasonable royalty would rely on to reach that determination, promising only that the expert

“will provide the basis for his/her opinion.” (ECF 381, at 27-28.) Indeed, Plaintiff boldly asserts

that it has not yet told Defendants or the Court the facts concerning the royalty rate it should

receive, even though fact discovery closed a year and a half ago. (ECF 381, at 27.)
                                                  7
    Case 1:14-cv-01254-SHS-OTW Document 389 Filed 04/27/20 Page 11 of 12



                        c)      Plaintiff Has Not Requested Time to Retain Experts

        Even if Rule 56(d) applied to Plaintiff’s request for time to obtain experts, Plaintiff’s

motion should be denied as it again fails to comply with the requirements of Rule 56(d). “A party

resisting summary judgment on the ground that it needs additional discovery in order to defeat the

motion” must show, among other things, “(3) what effort affiant has made to obtain them, and (4)

why the affiant was unsuccessful in those efforts.” Lunts, 515 F. App’x at 13.” Plaintiff’s Rule

56(d) application does not identify any real effort that Plaintiff has made to obtain time for expert

reports. See ECF 381, at 12-13, 27-29. “Requests for discovery in the face of motions for summary

judgment put forth by parties who were dilatory in pursuing discovery are disfavored.” Paddington

Partners, 34 F.3d at 1139 (quotation omitted). While Plaintiff argues that it listed setting a schedule

for the exchange of expert reports as one of its agenda items in the parties’ joint agenda letter to

Magistrate Judge Wang before the January 21, 2020 conference, at the conference itself Plaintiff

never asked to for time to provide expert reports and discovery and it does not claim to have made

any such request subsequent to the conference.3 See Rosenberg Decl., Ex. A. On the contrary,

Plaintiff failed to comply with Magistrate Judge Wang’s request that Plaintiff send a letter to that

Court after the conference that identified cases where a court had accepted an expert’s opinion on

reasonable royalty despite the plaintiff having no history of licensing, i.e., cases that could make

expert testimony useful in the present case, where Plaintiff has no history of licensing (other than

to its family-owned affiliate) and has destroyed all of its royalty and financial records. (Rosenberg

Decl., Ex. A, at 12-15.) Moreover, in its motion, Plaintiff does not explain what facts an expert




3
  Plaintiff falsely claims that at the January 21 conference Magistrate Judge Wang “did not permit” setting
dates for expert discovery. (ECF 381, at 4.) Plaintiff did not raise the issue at the conference and never
responded to Judge Wang’s request for more information.

                                                    8
       Case 1:14-cv-01254-SHS-OTW Document 389 Filed 04/27/20 Page 12 of 12



could opine on in the total absence of Plaintiff’s royalty and financial records—certainly not the

value of Plaintiff’s marks or its lost profits or royalties.

         Regardless, discovery closed in this matter on November 1, 2018, eighteen months ago.

See ECF 299. If Plaintiff wanted to retain experts to issue reports concerning its claims for its own

lost profits or a reasonable royalty, it had ample time to do so. The paltry effort Plaintiff has

made—a single-sentence entry in a letter sent more than fourteen months after the close of

discovery, which Plaintiff never followed up on—does not remotely justify staying or denying

Defendants’ summary judgment motion. Plaintiff’s motion is devoid of an explanation as to why

it has not used the last eighteen months to obtain the very expert opinions it claims will require the

denial of Defendants’ motion for partial summary judgment. Plaintiff could, and should, have

retained appropriate expert opinions long before now. Nothing has prevented Plaintiff from doing

so. Plaintiff’s failure to use the time it had is fatal to any claim that it needs more time now.

         Accordingly, the Court should deny Plaintiff’s Rule 56(d) motion to stay or deny

Defendants’ summary judgment motion so that it can obtain expert opinions.

III.     CONCLUSION

         In short, Plaintiff has failed to comply with the requirements of Rule 56(d). Accordingly,

the Court should deny its motion to delay or deny Defendants’ summary judgment motion pending

discovery.

Dated: New York, New York
       April 27, 2020
                                                         Respectfully submitted,

                                                         By: /s/ Mark J. Rosenberg
                                                              Mark J. Rosenberg




                                                    9
